        Case 1:17-cr-00548-PAC Document 132 Filed 09/06/19 Page 1 of 2




Federal Defenders                                                                      Southern District
                                                        52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                   Southern District of New York
Executive Director                                                                    Jennifer L. Brown
                                                                                       Attorney-in-Charge




  August 29, 2019

 Hon. Paul A. Crotty
 Judge, United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

  Re: United States v. Joshua A. Schulte, 17 Cr. 548, (PAC)


 Hon. Judge Crotty,
            We write regarding the government's discovery production of consensual audio
 recordings (46 discs in total) that the CIA continues to designate as "Secret Pending
  Classification Review." Because these consensual recordings were made by individuals
  at the behest of law enforcement (be it the CIA or the FBI), because law enforcement
 knew that the recordings were being made to secure a "confession" from Mr. Schulte, and
 also knew that Mr. Schulte (who was being recorded) was not in a Sensitive
 Compartmented Information Facility ("SCIF"), these recordings cannot be properly
 marked as Secret /Classified.
            There is no doubt that when being recorded, Mr. Schulte was not in a SCIF and
 was not speaking on a secure/classified phone line.
            To illustrate, one such consensual recording was made by an ex-CIA employee
 who invited Mr. Schulte to a shooting range in Virginia, while another one of these
 consensual recordings was made when Mr. Schulte was invited by his once-colleague to
 take a walk around the bucolic Bryant Park in New York City. That the government
 arranged for these recordings to be made in public fully defeats all reason to classify the
 recordings as "Secret."
      Case 1:17-cr-00548-PAC Document 132 Filed 09/06/19 Page 2 of 2




The Honorable Paul A. Crotty                                  August 29, 2019
United States District Judge
Southern District of New York

Re:    United States v. Joshua Schulte, 17 Cr. 548 (PAC)

       As the Court is well aware discovery in this case is beyond voluminous. The
recordings are of poor quality and the cost of getting a cleared transcriber to transcribe 46
discs is exorbitantly high. So that Mr. Schulte's counsel is not burdened with reviewing
non-classified discovery in the SCIF, the Court should order the CIA to undertake
immediate review of the recordings and inform the Court as to the basis on which they
continue to insist that recordings made in public places are "Secret" under the Protective
Order that governs such production.
        We thank the Court for its time and consideration.


                                                      Respectfully submitted,
                                                      /s/
                                                       Sabrina Shroff & Edward. Zas
                                                       Counsel for Joshua Schulte

cc: All Counsel




                                               2
